DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first piston" in line 3 and “the second piston” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0225159 A1 to Drumm.
Re-claim 1, Drumm discloses a brake system having a wheel brake and operable in a non-failure normal braking mode and a manual push-through mode (such as a third operating mode, see paragraph 37), the system comprising: a master cylinder THZ is operable by a brake pedal during the manual push- through mode to provide fluid flow at an output for actuating the wheel brake; a first source of pressurized fluid (such as the pumps as part of the ABS/ESP, see figure 2) provides fluid pressure for actuating the wheel brake under the normal braking mode; and a secondary brake module 2 ("SBM") includes a plunger assembly having a SBM piston 31 disposed within a bore 36 of the plunger assembly, the SBM is connected to a remaining portion of the brake system by a single conduit (see figures, note the single conduit that extends from the bore to the master cylinder); wherein the plunger assembly is configured (or capable) to increase pressure via forward movement of the SBM piston when in the manual push-through mode and to decrease pressure in the master cylinder via rearward movement of the SBM piston when the 
Re-claim 2, the plunger assembly is disposed within a housing thereby defining the secondary brake module, the plunger assembly further defines the bore wherein, wherein the SBM piston is slidably disposed in the bore of the plunger assembly, and wherein a pressure chamber of the plunger assembly is in fluid communication with an output, and wherein the plunger assembly further includes an electrically operated linear actuator 30 for moving the SBM piston within the bore.
Re-claim 3, the linear actuator includes an electric motor.
Re-claim 7, the brake system includes first and second wheel brakes, and wherein the master cylinder is operable during the manual push-through mode to provide fluid flow at first and second outputs for actuating the first and second wheel brakes.
Re-claim 8, Drumm discloses that the master cylinder is a tandem master cylinder (see paragraph 27), a tandem master cylinder has two pressure pistons each acting on a pressure chamber.
Re-claim 10, Drumm further discloses a first electronic control unit 41 for controlling the first source of pressurized fluid; and a second electronic control unit 42, separate from the first electronic control unit, for controlling the secondary brake module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm in view of US 2016/0009267 A1 to Lesinski, Jr.
Re-claims 4 and 5, Drumm is silent as to whether the electric motor is a brushed motor, or a brushless motor.
Lesinski, Jr. teach a single piston pump as being one of a brushed motor or brushless motor (see paragraph 47), as the motor must be at least one of the type cited, the choice of which is based upon preference or operational needs.  It would have been obvious to one of 
Re-claim 6, Drumm fails to teach the linear actuator plunger assembly comprising a ball screw mechanism. 
Lesinski, Jr. teaches a ball and screw mechanism 54 used to actuate and move in a linear direction a plunger assembly 50.  This type of rotary to linear conversion mechanism is known in the art, and commonly utilized.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the linear actuator of Drumm with a ball and screw mechanism as taught by Lesinski, Jr., as this type of rotary to linear conversion mechanism is highly reliable and compact.
Re-claim 11, Drumm teaches the use of position or travel sensors for determining a position of a piston, see sensor 23 for instance.  Extending the use of this type of sensor to each of the first piston and second piston would have provided information to the ECU’s regarding operation and status of operation.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed travel sensors at the first and second pistons in the master cylinder of Drumm, so as to determine operation and status of the master cylinder pistons.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm in view of US 6,315,370 to Feigel et al.
Drumm fails to teach the type of pump system used for the source of pressurized fluid, or the pump part of the ABS/ESP module.  
.
Allowable Subject Matter
Claims 9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious a brake system comprising a secondary brake module (SBM) having a plunger assembly and pressure chamber, wherein the SBM pressure chamber of the plunger assembly is in fluid communication with the first pressure chamber of the master cylinder such that an increase in pressure within the SBM pressure chamber of the plunger assembly causes an increase in pressure within the first and second pressure chambers of the master cylinder.
Response to Argument
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 29, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657